ORDER
Under Rule 242(a) of the South Carolina Appellate Court Rules (SCACR), a writ of certiorari to review a decision of the South Carolina Court of Appeals will only be issued upon the concurrence of two members of this Court. Further, under Rule 243(j), SCACR, a writ of certiorari to review a post-conviction relief case will only be issued upon the concurrence of two members of this Court. Additionally, under Rule 247(h), SCACR, a writ of certiorari to review an order in an Access to Justice Post-Conviction DNA Testing Act (DNA Testing Act) case will only be issued upon the concurrence of two members of this Court. In the past, the results of a vote under these rules have been reflected by an order signed by the Court. We now change this practice.
Based on the vote of the Court on a petition for a writ of certiorari filed under Rule 242, 243 or 247, SCACR, the Clerk or a Deputy Clerk of this Court shall issue an order on behalf of the Court either denying or granting the petition. If the petition is granted in whole or part, the order shall indicate the questions that will be considered. The votes of the individual justices will not be revealed.
In addition, in those post-conviction relief or DNA Test Act cases that are pending before the Court of Appeals, the Clerk or a Deputy Clerk of the Court of Appeals shall issue an order on behalf of the panel either denying or granting the petition based on the vote of the panel under Rule 243(J) or 247(h), SCACR. If the petition is granted in whole or part, the order shall indicate the questions that will be considered. The votes of the individual judges will not be revealed.
s/Costa M. Pleicones, C.J.
*439s/Donald W. Beatty, J.
s/John W. Kittredge, J.
s/Kaye G. Hearn, J.